Citation Nr: 0911335	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-40 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Bennett H. Webb, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from August 
1976 to August 1980, during peacetime.  There is also 
evidence of active duty in the Coast Guard from June 23, 1975 
to July 3, 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which reopened and denied the Veteran's 
previously denied claim of entitlement to service connection 
for a brain tumor related to military service, to include as 
due to exposure to ionizing radiation.  The Veteran disagreed 
with such denial and subsequently perfected an appeal.  

In May 2008, the Board reopened the Veteran's previously 
denied claim of entitlement to service connection for a brain 
tumor related to military service, to include as due to 
exposure to ionizing radiation, and remanded the claim for 
additional development.  The Veteran was afforded a VA 
examination in July 2008, and the claim was returned to the 
Board for further consideration.

In November 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation, once again, for further development, 
specifically a readjudication by the RO of the Veteran's 
service connection claim consistent with  Stegall v. West, 11 
Vet. App. 268 (1998) (where the Court held that when the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  The 
claim was returned to the Board for further consideration.




FINDINGS OF FACT

1.  Medical evidence of record shows that the Veteran is 
currently diagnosed with occipital meningioma (brain tumor), 
surgically resected in 1999, with residual headaches, 
vertigo, and short term memory deficits, and was variously 
diagnosed with a brain tumor, a benign intraventricular 
meningioma, and fibroblastic meningioma, before the brain 
tumor was surgically removed in 1999; there is no evidence 
she was exposed to ionizing radiation in-service.

2.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's brain tumor disability 
was incurred in or aggravated during the Veteran's military 
service, within a year thereafter, or as a result of exposure 
to ionizing radiation during service.       


CONCLUSION OF LAW

A brain tumor was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred or aggravated therein, or as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
	
The VCAA duty to notify was satisfied by October 2002, 
December 2003, March 2004, November 2004, and February 2005 
letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate her service connection claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.     

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In an attachment to an October 2007 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
  	
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the evidence of record includes the 
Veteran's service treatment records, service personnel 
records, VA medical records, private medical records, letters 
from the U.S. Army informing VA that no record of radiation 
exposure of the Veteran is available, the statements of the 
Veteran, lay statements, and Internet medical articles on 
meningioma.  The Veteran requested a hearing before the Board 
(see VA Form-9, received December 2005; Video Hearing 
Request, received January 2006) and later withdrew this 
request (see Response Withdrawing Hearing Request, received 
December 2007).  The Veteran was afforded and underwent a VA 
Examination regarding her claimed brain tumor disability in 
Birmingham, Alabama, on July 2008.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the Veteran 
indicated in two correspondences that she had no further 
evidence to submit.  See Response Withdrawing Haring Request, 
received December 2007; Supplemental Statement of the Case 
(SSOC) Notice Response, received September 2008.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Legal Criteria and Analysis

General Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a brain tumor, which 
she maintains is related to her active service.  She claims 
that she was exposed to radio waves in service while wearing 
headsets which resulted in her brain tumor disability.  See 
Claim to Reopen Letter from Veteran, received October 2003; 
Radiation Risk Activity Information Sheet, received January 
2005.  The Veteran's DD214 indicates that her military 
occupational specialty was a field radio repairer.  

On review of the record, the Board finds that service 
connection for a brain tumor is not warranted.

The Veteran is currently diagnosed with occipital meningioma 
(brain tumor), surgically resected in 1999, residual 
headaches, vertigo, and short term memory deficits.  See July 
2008 VA Brain and Spinal Cord Examination Report.  She was 
variously diagnosed with a brain tumor, a benign 
intraventricular meningioma, and fibroblastic meningioma, 
before the brain tumor was surgically removed in 1999.  See 
June 1999 MRI Scan Report, Montclair Baptist Medical Center, 
Birmingham, Alabama; July 1999 Discharge Summary, Montclair 
Baptist Medical Center; July 1999 Surgical Pathology Report, 
Montclair Baptist Medical Center.   

In regard to the second element, there is no medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Although the Veteran claims her brain tumor 
resulted from exposure to radio waves in service (see Claim 
to Reopen Letter from Veteran, received October 2003; 
Radiation Risk Activity Information Sheet, received January 
2005), the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnoses of any 
neurological condition or organic disease of the central 
nervous system, to include a brain tumor disability.  

Further, the Veteran was not diagnosed with any neurological 
condition or organic disease of the central nervous system, 
to include a brain tumor disability within the first post-
service year to gain the benefit of presumptive service 
connection.  See 38 C.F.R. §§  3.307, 3. 309.  In fact, the 
first indication of any neurological condition or organic 
disease of the central nervous system, to include a brain 
tumor disability, was a diagnosis of a brain tumor 
(fibroblastic meningioma) in June 1999, approximately 19 
years post-service.  See June 1999 MRI Scan Report, Montclair 
Baptist Medical Center.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   
 
There is also no competent medical evidence of a nexus 
between the Veteran's brain tumor disability and her active 
service, specifically exposure to radio waves in service.  In 
this regard, the evidence of record includes an opinion from 
a private physician at the Eastern Central Alabama Medical, 
Therapy, and Wellness Clinic, in Talladega, Alabama.  The 
private physician opines that it is a "well-documented fact 
that cell phone and radio wave exposure may traumatize the 
brain and cause damage, even tumors such as meningioma.  This 
along with the fact [the Veteran] has a twin sister that has 
no tumor and no other person in [her] family has any such 
problems," leads him to "seriously believe that [the 
Veteran's] military exposures [to radiation and radio waves] 
were the cause of her developing this tumor."  See Private 
Nexus Opinion Letter, Eastern Central Alabama Medical, 
Therapy, and Wellness Clinic, received October 2003.  

The Board finds that the October 2003 private medical opinion 
is without probative value, for the following reasons.  

The October 2003 private physician did not have the benefit 
of a review of the Veteran's claims folder, including the 
Veteran's service treatment records.  Although review of the 
claims file alone does not automatically render the 
physician's opinion competent or persuasive (see Nieves-
Rodriguez v. Peake, WL No. 06-3012 (U.S. Vet. App. Dec. 1, 
2008)), review of the claims file in this case included 
evidence weighing against the Veteran's claim that her brain 
tumor is related to her service; therefore, the private 
physician's opinion is considered less informed.  As noted, 
the Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of any neurological 
condition or organic disease of the central nervous system, 
to include a brain tumor disability.  The October 2003 
private physician merely relied on the Veteran's statements 
that she was exposed to radiation and radio waves in service 
to opine that the Veteran's brain tumor disability was 
related to her service.  The Court of Appeals for Veterans 
Claims has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Further, the Board notes that the use of the words "possible" 
"may" or "can be", as in this case, makes a doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993)) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Therefore, the Board finds the October 
2003 private physician's opinion to be of low probative value 
due to its speculative nature.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  

The record also contains an opinion from a VA examiner.  See 
July 2008 VA Brain and Spinal Cord Examination Report.  The 
July 2008 examiner after review of the Veteran's claims file 
noted that there was "no evidence of environmental exposure, 
and no evidence of a condition that would predict, cause, or 
aggravate a diagnosis of meningioma."  The examiner also 
noted that a "diagnosis of meningioma was made 19 years 
after discharge from service, and there are no substantiating 
records to suggest connection to duties or occupational 
exposure."  The examiner indicated that he could not opine 
as to a nexus between meningioma and residuals due to 
exposure to radio waves or otherwise as a result of service 
"without resorting to mere speculation."  

A diagnosis of a brain tumor disability years after service, 
lack of complaint, treatment, or diagnosis of such a 
condition in service, and speculative opinions as to a 
relationship between a brain tumor disability and service, 
preponderates against the claim. 
  
Service Connection Due to Radiation Exposure

In the alternative, the Veteran contends that she was exposed 
to ionizing radiation, between July 1979 and August 1980, 
during a training exercise when she was stationed at Camp 
Humphrey in South Korea with the U.S. Army, 520th Maintenance 
Company.  Her service personnel records indicate that she 
served as a field radio repairer with the 520th Maintenance 
Company in South Korea from July 1979 to August 1980.  
However, the Veteran's service personnel records and service 
treatment records are negative for any indication of exposure 
to radiation in-service or any complaints, treatment, or 
diagnoses of any disability resulting from exposure to 
radiation.   

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer which will be 
presumptively service connected, such as tumors of the brain, 
if the cancer becomes manifest in a radiation-exposed 
veteran, as defined in paragraph (d)(3), provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(d)(1), (2).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who, while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exp[osure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

In this case, although the Veteran is currently diagnosed 
with occipital meningioma (brain tumor), surgically resected 
in 1999, residual headaches, vertigo, and short term memory 
deficits (see July 2008 VA Brain and Spinal Cord Examination 
Report), and was variously diagnosed with a brain tumor, a 
benign intraventricular meningioma, and fibroblastic 
meningioma, before the brain tumor was surgically removed in 
1999 (see June 1999 MRI Scan Report, Montclair Baptist 
Medical Center, Birmingham, Alabama; July 1999 Discharge 
Summary, Montclair Baptist Medical Center; July 1999 Surgical 
Pathology Report, Montclair Baptist Medical Center), there is 
no evidence that the Veteran participated in any radiation-
risk activity as so defined.  Thus, she cannot be a 
radiation-exposed veteran as contemplated under 38 C.F.R. 
§ 3.309(d) to reap the benefit of presumptive service 
connection under the aforementioned provision.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected when it is 
determined that : (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such diseases 
became manifest within the period specified in paragraph 
(b)(5); before its adjudication the claim will be referred to 
the Under Secretary of Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1)(iii).  "Radiogenic diseases" include tumors 
of the brain.  38 C.F.R. § 3.311(b)(2).  The Under Secretary 
of Benefits shall review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  38 C.F.R. § 3.311(c)-(e).  
The Under Secretary for Benefits may request an advisory 
medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).   

Here, there is no evidence that the Veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed.  In this regard, the 
U.S. Army Radiation Standards and Dosimetry Laboratory 
indicated that they researched files for records of exposure 
to ionizing radiation and were "unable to locate" any 
records regarding the Veteran's claimed exposure to ionizing 
radiation.  See November 2004 Letter from the U.S. Army 
Radiation Standards and Dosimetry Laboratory.  Further, the 
Veteran's service personnel records and service treatment 
records are negative regarding any claimed exposure to 
ionizing radiation or any assignment or duties involving 
exposure to ionizing radiation.  In light of the above, the 
Board finds that service connection is not warranted under 
38 C.F.R. § 3.311(b).  

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 
38 C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously discussed in the foregoing subsection, although 
the Veteran has a current disability of occipital meningioma 
(brain tumor), surgically resected in 1999, residual 
headaches, vertigo, and short term memory deficits, and was 
variously diagnosed with a brain tumor, a benign 
intraventricular meningioma, and fibroblastic meningioma, 
before the brain tumor was surgically removed in 1999, which 
she claims is related to her radiation exposure in service, 
her service treatment records are negative for complaints, 
treatment, and diagnoses of any disability as a result of 
radiation exposure, to include a brain tumor or any other 
meningioma, in service.

There is also no competent evidence of a nexus between the 
Veteran's brain tumor disability and any in-service exposure 
to radiation for the reasons previously discussed.    

Conclusion

In sum, the Veteran does not meet the requirements of 
38 C.F.R. § 3.309(d).  In addition, there is no objective 
evidence showing that the Veteran's current brain tumor 
disability is related to active service, to include under 
38 C.F.R. § 3.311 and Combee, supra.  The Board has concluded 
that such disability was not incurred or aggravated by active 
duty.

Thus, the Board finds that the only evidence relating the 
Veteran's brain tumor disability to service is the Veteran's 
own statements.  The Board acknowledges that the Veteran is 
competent to describe her neurological condition 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the Veteran's opinion, as to a medical 
matter, is without probative value, because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).    

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


